DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuhl et al (US patent 5,246,376).
Regarding claim 1, Schuhl discloses a cable retainer insert (11) for a multi-strand cable, comprising; a cable contact portion (see abstract or 22 or 24); and a plurality of cable receptacles (12) in the cable contact portion circumferentially spaced from each other, each of the cable receptacles (12) receives a strand of the multi-strand cable, each of the cable receptacles (12) has a cable strand insertion opening at a radially outward end and a bottom at an opposite radially inward end, a circle inscribed in each of the cable receptacles  (12) and touching the bottom of the cable receptacle (12)  extends radially outward beyond the cable strand insertion opening (see fig. 2).
Regarding claim 2, Schuhl discloses the cable retainer insert (11) is electrically conductive.

Regarding claim 4, Schuhl discloses each cable retainer insert module (11) has at least one of the cable receptacles (12).
Regarding claim 5, Schuhl discloses a housing contact portion electrically contacting a housing (13, 13’, 13’’, 30, 30’, 30”) of a connector in which the cable retainer (11) insert is inserted.
Regarding claim 6, Schuhl discloses a diameter of the cable contact portion is smaller than a diameter of the housing contact portion.
Regarding claim 7, Schuhl discloses the cable contact portion (24) and/or the housing contact portion are a cylindrical section.
Regarding claim 8, Schuhl discloses an axial length of the cable contact portion (22) is greater than an axial length of the housing contact portion.
Regarding claim 9, Schuhl discloses a first circumferential groove (8).
Regarding claim 10, Schuhl discloses a clamping mechanism (14) inserted into the first circumferential groove (8) and extending across the cable strand insertion opening in a circumferential direction.
Regarding claim 11, Schuhl discloses a second circumferential groove (see fig. 3).
Regarding claim 12, Schuhl discloses a radially elastic member (2’) received in the second circumferential groove.


Regarding claim 14, Schuhl discloses the first circumferential groove and/or the second circumferential groove are open in a radially outward direction (see fig. 3).
Regarding claim 15, Schuhl discloses a center through hole extending in an axial direction (see fig. 3).
Regarding claim 16, Schuhl discloses a center insert module disposed in the center through hole (see fig. 3).
Regarding claim 17, Schuhl discloses a cable (22) having an outer shielding and a plurality of cable strands with a plurality of strand shielding (see fig. 1);
a cable retainer insert (11) including a cable contact portion and a plurality of cable receptacles (12) in the cable contact portion circumferentially spaced from each other, each of the cable receptacles (12) receives one of the plurality of cable strands (see figs. 3), each of the cable receptacles (12) has a cable strand insertion opening at a radially outward end and a bottom at an opposite radially inward end, a circle inscribed in each of the cable receptacles (12) and touching the bottom of the cable receptacle extends radially outward beyond the cable strand insertion opening; and a connector housing receiving the cable retainer insert (11).
Regarding claim 18, Schuhl discloses the cable contact portion (22) is inserted into the outer shielding.
Regarding claim 19, Schuhl discloses the cable retainer insert (11) is electrically contacted by the strand shieldings of the cable strands in the cable receptacles (12).


                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 



        /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                          12/30/2021